Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Species 1 in the reply filed on 08/20/2021 is acknowledged.  
Claims 1-5 are pending and the remaining claims are withdrawn.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/2019, 03/10/2020, and 05/05/2020 were filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirata et al. (US 20130250303 A1,” Shirata”) in view of Kondo et al. (US 4675662 A,” Kondo”).

Regarding claim 1, Shirata in Figs.1-11 discloses an industrial device (Fig.1-100- industrial robot) comprising:
a lubricant reservoir portion (Fig.2- lubricant 131a inside housing 132 and seal members 133c- 40 a clearance forming member forming an oil clearance in which the lubricant enters) 

Shirata fails to disclose the sensor including a pair of electrodes disposed in the region in which the lubricant circulates, the sensor being configured to sense variation of electric resistance between the pair of electrodes.

Kondo in figures1-12 teaches a sensor (1) including a pair of electrodes (121,122) disposed in the region in which the lubricant circulates (62 or any oil container), the sensor being configured to sense variation of electric resistance between the pair of electrodes (e.g. abstract and Col.1 lines 51-57).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Shirata and Kondo to use Kondo’s sensor with a pair of electrodes and sensing variation of electric resistance between the pair of electrodes for Shirata’s industrial device. One of ordinary skill in the art would know means for evaluating the isolated electrical signal to determine the resistance of a path between the alternating current signal generating means and the divided voltage point, thereby determining the degree of conductive contamination in the nonconductive fluids such as lubricants and therefore is effective as a means of measuring the low resistance of conductive solutions.

Regarding claim 2, Shirata further discloses device further comprising a speed reducer (131).

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirata and Kondo in view of Kunugi (CN 107869572 A, “Kunugi”).

Regarding claim 3, Shirata further discloses a member (not labeled an output shaft of the motor 138 for rotating arm 113 considering arm 112); and
a center gear (135 a, 135b) disposed in a vicinity of the sensor (e.g.,139b) and configured to rotate about a center axis of the tubular member.

Shirata fails to disclose a hollow tubular member.

Kunugi teaches in figures 7-8 a hollow (206c) tubular member (202/206) and a gear (e.g. 208) configured to rotate about a center axis of the tubular member (206).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use hollow tubular member of Kunugi for Shirata’s shaft. One of ordinary skill in the art would have been motivated to use a hollow tubular shaft or positioning the mechanical/electrical parts such as different gears and wires from motor for the convenience or other applicability.

Regarding claim 4, Shirata further discloses the sensor (137a, 137b, 139a, 139b) is disposed in a region facing the center gear (135a, 135b, 136).

Regarding claim 5, Shirata further discloses a bracket (bracket (FIG. 4 - 20 may be interpreted as a bracket which fixes 30 to 112) is provided in the lubricant reservoir portion (lubricant 131a inside housing 132 and seal members 133c- 40 a clearance forming member .

Claim 1 is also rejected under 35 U.S.C. 103 as being unpatentable over Freese et al. (US 5604441 A,” Freese”) in view of Kondo et al. (US 4675662 A,” Kondo”).

Regarding claim 1, Freese in Figs. 18-21 disclose an industrial device (100 that e.g. in Abstract can be an operating machine) comprising:
a lubricant reservoir portion (160) including a region in which a lubricant circulates (e.g. Fig.24 and col.17 lines9-11, the passage 162 delivers oil from the engine to the sensor housing 160, whereas passage 164 returns the oil to the filter 94); and
a sensor (166) including electrodes 170 disposed (e.g. Fig.24) in the region in which the lubricant circulates.

Freese fails to disclose a sensor including a pair of electrodes and the sensor being configured to sense variation of electric resistance between the pair of electrodes.

Kondo in figures1-12 teaches a sensor (1) a sensor including a pair of electrodes (121, 122) being configured to sense variation of electric resistance between the pair of electrodes (e.g. abstract and Col.1 lines 51-57).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kondo’s sensor including a pair of electrodes and the sensor being configured to sense variation of electric resistance between the pair of electrodes for Freese’s device. One of ordinary skill in the art would know measuring capacitance (as taught by Freese) or resistance (as taught by Kondo) are both equivalents to analyze 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/            Examiner, Art Unit 2856                                                                                                                                                                                            
/HERBERT K ROBERTS/            Primary Examiner, Art Unit 2856